Clinton, J.
Defendant pled guilty to a charge of burglary and was sentenced to a term of 2 to 4 years in the Nebraska Penal and Correctional Complex with credit being given for time spent in the county jail while awaiting trial.
On this appeal it is claimed that he should have been placed on probation and that in any event the sentence imposed is excessive.
Defendant is age 19. At an early age he was abandoned by his parents. He lived mostly in foster homes *381until age 16 when he quit school to make his own way. At the time of the commission of the offense to which he pled guilty, he was serving a period of 18 months probation on another burglary charge and on six counts of contributing to the delinquency of minors. Before being placed on probation he underwent an extensive examination and evaluation at the Regional Center, which recommended that he be placed on probation. In that case the trial judge followed this recommendation.
The burglary charge to which he pled guilty in this case was one of a series of burglaries in which he was involved during a short period of time. Previously he had been employed as a cook and was discharged by his employer because of his inability to get along with other employees and refusal to follow company policy.
We have carefully read the arraignment and sentencing proceedings, as well as the presentence investigation. We conclude, as did the trial judge, that another term of probation is not justified. We also conclude that the sentence imposed is not excessive.
Affirmed.